PER CURIAM.
Williams Island Associates, Ltd., appeals a final judgment granting an injunction and awarding money damages to plaintiff, Norman Cohen. We affirm.
The trial court did not abuse its discretion in granting plaintiff’s requested injunction, Duvallon v. Duvallon, 409 So.2d 1162 (Fla. 3d DCA), review denied, 418 So.2d 1279 (Fla.1982), based on its finding that Williams Island Associates violated a restrictive covenant. An injunction is a proper remedy for violation of a restrictive covenant. White v. Metropolitan Dade County, 563 So.2d 117, 126 (Fla. 3d DCA 1990). The trial court’s award of damages is supported by competent, substantial evidence. Keyes Co. v. Shea, 372 So.2d 493, 496 (Fla. 4th DCA 1979). Thus, we affirm the final judgment.
Affirmed.